DETAILED ACTION
The applicant’s Request for Continued Examination filed on July 5, 2021 has been acknowledged. Claims 21-25 have been added. Claims 1-25, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions 
The newly added limitations recite updating the information or “automatically retrieving the most recent product data” which again is merely data gathering and generating a second bundle which is repeating the process of generating a bundle with updated information. There are still no specifics as to how the bundle is generated, how any of the information is used together to produce the bundle or even how the data is used to specifically establish offers for the specific user. 
While the claims have been previously amended to expand on what the timing score is based at least in part on, specifically in some way the proximity data, applicant’s specification paragraph [0052] establishes that this is merely if the user has Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). Thus without expanding on how the server performs these specific tasks or even what the specific calculations are the claims are still considered to be merely an abstract idea.
Claims 2 and 13 outline the score is determined using a model and with merchant data, product data and intent score but again is general in nature and does not specify any specifics as to how it is done. As such lacking any specifics these limitations do not recite a practical application of the abstract idea. Claims 3 and 14 recite that the user intent score is a vector generated from a product similarity score, user proximity data, and timing data but again is general in nature and does not specify any specifics as to how it is done. As such lacking any specifics these limitations do not recite a practical application of the abstract idea. Claims 4 and 15 recite the type of data but does not expand upon how the data is used or provide any specifics to the functions being performed, as such this is general in nature and does not specify any specifics as to how it is done. As such lacking any specifics these limitations do not recite a practical application of the abstract idea. Claims 5 and 16 recite the type of benefit but doesn’t 
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – processor, memory and modules. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-18 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettl et al. (US 2017/0278173 A1) hereafter Ettl, in view of Parkyn (US 2004/0215524 A1) hereafter Parkyn, further in view of Thomas et al. (US 2005/0198175 A1) hereafter Thomas.
As per claim 1, Ettl discloses a method of providing an intelligent shopping experience, comprising:
	receiving user merchant data for a user from a merchant server by an application server (Page 3, paragraph [0036] and [0041]; discloses receiving information from the merchant. Page 3, paragraph [0042]; discloses that the information can be received on an application on the user device. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server), the merchant data including user purchase history, user browser history, network site navigation data specific to the user, and product pricing parameters (Page 3, paragraph [0036]; discloses that the user browser history in that it tracks the users online activity through their browsing of webpage. This also includes the navigation data specific to what the user is searching for and looking at by directing their personal computing device to a webpage. Page 3, paragraph [0037]; discloses that the system will also track their purchase history. Page 3, paragraph [0039]; discloses that the system also considers pricing information for products to determine profit of the bundles and current inventory levels);
	receiving product data from the merchant server by the application server, the product data including preferred customer for the product and related products for a product to be offered to the user (Page 3, paragraphs [0041] and [042]; discloses that product data is received from the merchant. Page 3, paragraph [0042]; discloses that the information can be received on an application on the user device. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server. Page 3, paragraphs [0041] and [0042]; disclose that the system 
	generating, by a bundle timing engine module executing on the application server within an application on the server, a building timing score related to whether to prepare a bundle for a user at the current time, wherein each bundle offer includes an item of interest to the user and a benefit, wherein the timing score is generated at least in part based on user online navigation data and a user intent vector (Based on claim 2, the “timing score includes loading a model with user merchant data, product data, and a user intent score.” Claim 3, states “wherein the user intent score is a vector generated from a product similarity score, the user proximity data, and timing data,” Thus the timing score is based off of the proximity data. The applicant’s originally filed specification states Paragraphs [0052] and [0053] that proximity is the user's interest in a product which is determined when the user "goes online to the merchant website and navigates to a particular page having the product, this will be determined as close proximity to the product and indicative of an intent to purchase a product" Directly from the applicant’s originally filed specification paragraph [0052]. Thus in this context proximity data is based on if the user has visited a website with the product and when this was done. Ettl Page 3, paragraphs [0041] and [042]; discloses that a score is generated for the bundle to indicate the likelihood of interest. The bundle includes both a product and a discount for that product. The specific manner of calculating the score is shown in Page 5, paragraphs [0051]-[0068] and Page 6, paragraphs [0069]-[0075]. 
	automatically preparing, by a bundle generator executing on the application server and based on the bundle timing score, a first bundle for the user, the first bundle including the product, the product selected based at least in part on the user merchant data including the user purchase history, the bundle timing score, and the product data (Page 3, paragraph  [0042] and Page 4, paragraphs [0044]-[0046]; discloses that the bundles are prepared for the consumer. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server);

	receiving an indication by a shopping engine module executing on the application server and from the user device that first bundle is rejected (Page 5, paragraph [0066]; discloses that the system can track when a user declines either a portion of the bundle or the entire bundle by buying nothing at all);
	automatically retrieving the most recent product data in response to the rejection of the first bundle, the most recent product data associated with the product in the first bundle and the most recent merchant data specific to the user and the seller of the first bundle, the most recent product data including pricing, sale, and related product data associated with the first product and having timing data occurring after the first bundle was provided to the user, the most recent merchant data including sales parameter data having timing data occurring after the first bundle was provided to the user (Page 5, paragraphs [0066]-[0067]; discloses that the information for each shopper is individually computed and personalized for each shopper. Additionally the functions take into account when offers have been declined as this is used to update the inventory to determine which products were purchases if any. Page 6; paragraph [0069]; discloses that the information stored and utilized by the system is updated from customer to customer and is updated dynamically. Page 6; paragraph [0070]; discloses that before a recommendation can be made and offered to the customer the system needs to determine profits and consider inventory levels. From this each time a product is sold or 
	While Ettl discloses the concept of making bundled offers from various collected and continuously updated information, and updating the information after an offer has been declined, it is not specific that it automatically generating, by the bundle generator executing on the application server, a second bundle for the user based on the rejection of the first bundle, the second bundle including a change to one or more of the first products, second product, a first service, and a first discount, the second bundle generated based on the indication received from the user, the most recent product data associated with the timing that is after the first bundle was provided to the user, and the most recent merchant data specific to the user to whom the second bundle is offered, and associated with a timing that is after the first bundle was provided to the user. Additionally Ettl fails to disclose that it considers desired frequency to receive offers. 
	Parkyn, which like Ettl talks about presenting bundled offers to the user, teaches it is known to receive a rejection of an offer from a user and automatically generating, by the bundle generator executing on the application server, a second bundle for the user based on the rejection of the first bundle, the second bundle including a change to one or more of the first products, second product, a first service, and a first discount, the second bundle generated based on the indication received from the user, the most recent product data associated with the timing that is after the first bundle was provided to the user, and the most recent merchant data specific to the user to whom the second bundle is offered, and associated with a timing that is after the first bundle was provided 
The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers.
The sole difference between the primary reference Ettl and the claimed subject matters is that the primary reference Ettl does not disclose that the system generates a subsequent or secondary offer to the user.
The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified. The Parkyn reference establishes that making a subsequent offer to the user is known in the prior art at the time of the invention and increases the chances of securing revenue from the customer.
It would have been obvious to one of ordinary skill in the art to include in the bundling system of Ettl the ability to make subsequent offers after the user declines the first offer as taught explicitly in Parkyn since the claimed invention is merely a 
Therefore, from this teaching of Parkyn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl, the ability to make subsequent offers after the user declines the first offer as taught explicitly in Parkyn, for the purposes of increasing the chances to secure revenue. Since Ettl is continuously updating data in real-time for the purposes of maximizing profit and dynamically updating the data customer to customer, it would have been obvious that after receiving the decline of the offer from the customer to generate a secondary or updated offer to the customer based on updated information to increase the chances of securing revenue. As stated in Parkyn “If the offer is not accepted, revenue still can be secured through the iterative offerings”.
The combination fails to explicitly disclose that it considers the desired frequency of the user to receive offers.
Thomas, which like the combination talks about presenting information to customers, teaches it is known to collect and utilize the desired frequency of the user to receive offers (Page 5, paragraph [0062]; teaches that like Parkyn it is known to ask the customer questions and for that to include “How often would you like to hear from us?” and to use this information to ensure that they provide offers the customer wants but do so in a manner that doesn’t try “the consumer’s patience”. Since Parkyn already teaches determine the number of times an offer has been presented, it would have 
The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers. The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified
The sole difference between the combination and the claimed subject matters is that the combination does not disclose that the system tracks and utilizes the desired frequency of the user to receive offers.
The Thomas reference establishes that it is known to collect and track the desired frequency of the user to receive offers. Thomas establishes that this concept of complying with the user’s requests was known at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the bundling system of Ettl and Parkyn the ability to track and use the desired frequency of the user to receive offers as taught explicitly in Thomas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 2, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein determining the timing score includes loading a model with user merchant data, product data, and a user intent score (Page 3, paragraphs [0041] and [042]; discloses that a score is generated for the bundle to indicate the likelihood of interest. The bundle includes both a product and a discount for that product. The specific manner of calculating the score is shown in Page 5, paragraphs [0051]-[0068] and Page 6, paragraphs [0069]-[0075]).
	As per claim 3, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the user intent score is a vector generated from a product similarity score, the user proximity data, and timing data (Page 5, paragraphs [0051]-[0068] and Page 6, paragraphs [0069]-[0075]; discloses a vector generated by the data stored in the system that data includes similarity as shown in paragraph [0069], proximity as shown in paragraph [0069] and timing as shown in paragraph [0067]).
As per claim 4, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the user proximity data includes user geographic data and user on-line navigation data (Page 3, paragraphs [0036]-[0037]; discloses that the system proximity information includes both a physical or geographical location data and on-line navigation data such as browsing history).
	As per claim 5, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the benefit may include an offer for free shipping, shopping points with a merchant, a discount on an item related to the item of interest, a coupon with the merchant, or a discount or an offer for the next purchase (Page 3, paragraphs [0040]-[0042]; discloses that the benefit can include discounts on products).
	As per claim 6, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein at least one of the one or more bundles is prepared from merchant data (Page 3, paragraphs [0040]-[0042]; discloses that bundles are prepared from merchant data).
	As per claim 7, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein updating the user merchant data includes indicating what bundle benefits the user selected and did not select (Page 3, paragraphs [0040]-[0042]; discloses that the system considers what the user has selected and what they have viewed but have not yet selected in that it considers how long they have been on a product page. Page 6, paragraph [0069]; discloses that the information is updated over time).
As per claim 11, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the one or more bundles are provided to a user through network content page provided by a server associated with the merchant (Page 2, paragraph [0030], Page 3, paragraphs [0036] and [0042]; disclose that the bundles are provided to the user through a network content page such as a website which is associated with a merchant).
	As per claim 12, Ettl discloses a non-transitory computer readable storage medium having embodied thereon a program, the program being executable by a processor to perform a method for providing an intelligent shopping experience (Page 7, paragraphs [0081] and [0082]; discloses that the method is carried out on a program executable by a processor), the method comprising:
	receiving user merchant data for a user from a merchant server by an application server (Page 3, paragraph [0036] and [0041]; discloses receiving information from the merchant. Page 3, paragraph [0042]; discloses that the information can be received on an application on the user device. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server), the merchant data including purchase history, user browser history, network site navigation data specific to the user, and product pricing parameters (Page 3, paragraph [0036]; discloses that the user browser history in that it tracks the users online activity through their browsing of webpage. This also includes the navigation data specific to what the user is searching for and looking at by directing their personal computing device to a webpage. Page 3, paragraph [0037]; discloses that the system will also track their purchase history. Page 
	receiving product data from the merchant server by the application server, the product data including preferred customer for the product and related products for a product to be offered to the user (Page 3, paragraphs [0041] and [042]; discloses that product data is received from the merchant. Page 3, paragraph [0042]; discloses that the information can be received on an application on the user device. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server. Page 3, paragraphs [0041] and [0042]; disclose that the system considers the demographic information such as the type of customer which is the preferred or type of shopper typically interested in this product and bundle, the example “Age 25-30, frequent shopper” it also has related products in that it has a list of products the user can choose from and they are part of a category of products);
	generating, by a bundle timing engine module executing on the application server within an application on the server, a bundling timing score related to whether to prepare a bundle for a user at the current time, wherein each bundle offer includes an item of interest to the user and a benefit, wherein the timing score is generated at least in part based on user online navigation data and a user intent vector (Based on claim 2, the “timing score includes loading a model with user merchant data, product data, and a user intent score.” Claim 3, states “wherein the user intent score is a vector generated from a product similarity score, the user proximity data, and timing data,” Thus the timing score is based off of the proximity data. The applicant’s originally filed specification states Paragraphs [0052] and [0053] that proximity is the user's interest in 
	automatically preparing, by a bundle generator executing on the application server and based on the bundle timing score, a first bundle for the user, the first bundle including the product, the product selected based at least in part on the user merchant data including the user purchase history, the bundle timing score selected at least in part based on the product data (Page 3, paragraph  [0042] and Page 4, paragraphs [0044]-[0046]; discloses that the bundles are prepared for the consumer. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server);
	providing the first bundle to a user device associated with the user by the application server (Page 3, paragraph [0042]; discloses that the bundles are provided to the consumer. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server);
	receiving an indication by a shopping engine module executing on the application server and from the user device that first bundle is rejected (Page 5, paragraph [0066]; discloses that the system can track when a user declines either a portion of the bundle or the entire bundle by buying nothing at all);
	automatically retrieving the most recent product data in response to the rejection of the first bundle, the most recent product data associated with the product in the first bundle and the most recent merchant data specific to the user and the seller of the first bundle, the most recent product data including pricing, sale, and related product data associated with the first product and having timing data occurring after the first bundle 
	While Ettl discloses the concept of making bundled offers from various collected and continuously updated information, and updating the information after an offer has been declined, it is not specific that it automatically generating, by the bundle generator executing on the application server, a second bundle for the user based on the rejection of the first bundle, the second bundle including a change to one or more of the first products, second product, a first service, and a first discount, the second bundle generated based on the indication received from the user, the most recent product data associated with the timing that is after the first bundle was provided to the user, and the most recent merchant data specific to the user to whom the second bundle is offered, 
	Parkyn, which like Ettl talks about presenting bundled offers to the user, teaches it is known to receive a rejection of an offer from a user and automatically generating, by the bundle generator executing on the application server, a second bundle for the user based on the rejection of the first bundle, the second bundle including a change to one or more of the first products, second product, a first service, and a first discount, the second bundle generated based on the indication received from the user, the most recent product data associated with the timing that is after the first bundle was provided to the user, and the most recent merchant data specific to the user to whom the second bundle is offered, and associated with a timing that is after the first bundle was provided to the user (Page 1, paragraphs [0008]-[0009] and Page 2, paragraphs [0015]-[0024]; teaches that the system can receive merchant data and customer data prior to offering the first bundle, specifically the data is updated prior to making the first offer. After makes the first offer the customer can either accept the offer or decline or reject the offer. This can be a direct “decline” or by lapsing time without acceptance. The system can then automatically question the user about updated information regarding the pricing information, if they are aware of a better price or if they are interested in bundling the product with other products. Alternatively the system can automatically make a second bundle offer to the user. That second bundle offer can be a different price for the same product, have an alternative product offering, add features or remove features. The second bundled offer is generated by artificial intelligence model and can take into account the number of offers already made, the customer’s interest level, the 
The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers.

The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified. The Parkyn reference establishes that making a subsequent offer to the user is known in the prior art at the time of the invention and increases the chances of securing revenue from the customer.
It would have been obvious to one of ordinary skill in the art to include in the bundling system of Ettl the ability to make subsequent offers after the user declines the first offer as taught explicitly in Parkyn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Parkyn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl, the ability to make subsequent offers after the user declines the first offer as taught explicitly in Parkyn, for the purposes of increasing the chances to secure revenue. Since Ettl is continuously updating data in real-time for the purposes of maximizing profit and dynamically updating the data customer to customer, it would have been obvious that after receiving the decline of the offer from the customer to generate a secondary or 
The combination fails to explicitly disclose that it considers the desired frequency of the user to receive offers.
Thomas, which like the combination talks about presenting information to customers, teaches it is known to collect and utilize the desired frequency of the user to receive offers (Page 5, paragraph [0062]; teaches that like Parkyn it is known to ask the customer questions and for that to include “How often would you like to hear from us?” and to use this information to ensure that they provide offers the customer wants but do so in a manner that doesn’t try “the consumer’s patience”. Since Parkyn already teaches determine the number of times an offer has been presented, it would have been obvious to collect and consider the user’s desired frequency to receive offers to ensure that the service is complying with the user’s desires and not trying the consumer’s patience as stated in Thomas).
The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers. The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified

The Thomas reference establishes that it is known to collect and track the desired frequency of the user to receive offers. Thomas establishes that this concept of complying with the user’s requests was known at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the bundling system of Ettl and Parkyn the ability to track and use the desired frequency of the user to receive offers as taught explicitly in Thomas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Thomas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl and Parkyn, with the ability to track and use the desired frequency of the user to receive offers as taught explicitly in Thomas, for the purposes of making offers while respecting the consumer. Since Parkyn already teaches determine the number of times an offer has been presented, it would have been obvious to collect and consider the user’s desired frequency to receive offers to ensure that the service is complying with the user’s desires and not trying the consumer’s patience as stated in Thomas.
	As per claim 13, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein determining the timing score 
	As per claim 14, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the user intent score is a vector generated from a product similarity score, the user proximity data, and timing data (Page 5, paragraphs [0051]-[0068] and Page 6, paragraphs [0069]-[0075]; discloses a vector generated by the data stored in the system that data includes similarity as shown in paragraph [0069], proximity as shown in paragraph [0069] and timing as shown in paragraph [0067]).
	As per claim 15 the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the user proximity data includes user geographic data and user on-line navigation data (Page 3, paragraphs [0036]-[0037]; discloses that the system proximity information includes both a physical or geographical location data and on-line navigation data such as browsing history).
	As per claim 16, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the benefit or the bundle may include an offer for free shipping, shopping points with a merchant, a discount on an item related to the item of interest, or a coupon with the merchant or a discount or an offer for the next purchase (Page 3, paragraphs [0040]-[0042]; discloses that the benefit can include discounts on products).
As per claim 17, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein at least one of the one or more bundles is prepared from merchant data (Page 3, paragraphs [0040]-[0042]; discloses that bundles are prepared from merchant data).
	As per claim 18, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein updating the user merchant data includes indicating what bundle benefits the user selected and did not select (Page 3, paragraphs [0040]-[0042]; discloses that the system considers what the user has selected and what they have viewed but have not yet selected in that it considers how long they have been on a product page. Page 6, paragraph [0069]; discloses that the information is updated over time).
	As per claim 20, Ettl discloses a system for providing an intelligent shopping experience, the system comprising:
	a processor; memory; one or more modules stored in memory and executable by the processor to (Page 7, paragraphs [0081]-[0084]; discloses that the system includes a processor, memory and software for carrying out the invention)
receive user merchant data for a user from a merchant server by an application server (Page 3, paragraph [0036] and [0041]; discloses receiving information from the merchant. Page 3, paragraph [0042]; discloses that the information can be received on an application on the user device. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server), the merchant data including user purchase history, user browsers history and product pricing parameters, receive product data from the merchant server by the application server (Page 3, 
the product data including a preferred customer age for the product and related products for a product to be offered to the user (Page 3, paragraphs [0041] and [042]; discloses that product data is received from the merchant. Page 3, paragraph [0042]; discloses that the information can be received on an application on the user device. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server. Page 3, paragraphs [0041] and [0042]; disclose that the system considers the demographic information such as the type of customer which is the preferred or type of shopper typically interested in this product and bundle, the example “Age 25-30, frequent shopper” it also has related products in that it has a list of products the user can choose from and they are part of a category of products), 
generate, by a bundle timing engine module executing on the application server within an application on the server, a bundling timing score related to whether to prepare a bundle for a user at the current time, wherein each bundle offer includes an item of interest to the user and a benefit, wherein the timing score is generated at least in part based on user online navigation data and a user intent vector (Based on claim 2, the “timing score includes loading a model with user merchant data, product data, and a proximity is the user's interest in a product which is determined when the user "goes online to the merchant website and navigates to a particular page having the product, this will be determined as close proximity to the product and indicative of an intent to purchase a product" Directly from the applicant’s originally filed specification paragraph [0052]. Thus in this context proximity data is based on if the user has visited a website with the product and when this was done. Ettl Page 3, paragraphs [0041] and [042]; discloses that a score is generated for the bundle to indicate the likelihood of interest. The bundle includes both a product and a discount for that product. The specific manner of calculating the score is shown in Page 5, paragraphs [0051]-[0068] and Page 6, paragraphs [0069]-[0075]. Paragraph [0069] specifically states it calculates demand estimation and determines a consumer shows interest in a product based on their purchase history as well as shopping context and social media knowledge. The calculation utilizes in-session intent and this is done for a time period. Page 3, paragraph [0041]; discloses that in-session information is how long the user has been on the product page and what is their intent, which the same as described in applicant’s originally filed specification paragraph [0052]. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server. While the applicant has alleged that the reference in no way establishes proximity data, the Examiner has shown what the applicant has defined proximity data to be and how the reference does in fact utilize the same data to draw 
automatically prepare, by a bundle generator executing on the application server and based on the bundle timing score, a first bundle for the user, the first bundle including the product and generated from the user merchant data including the user purchase history, and the product data (Page 3, paragraph [0042] and Page 4, paragraphs [0044]-[0046]; discloses that the bundles are prepared for the consumer. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server), 
provide the first bundle to a user device associated with the user by the application server (Page 3, paragraph [0042]; discloses that the bundles are provided to the consumer. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server),
receive an indication by a shopping engine module executing on the application server and from the user device that first bundle is rejected (Page 5, paragraph [0066]; discloses that the system can track when a user declines either a portion of the bundle or the entire bundle by buying nothing at all),
automatically retrieve the most recent product data associated with the product in the first bundle and merchant data specific to the user and the seller of the first bundle (Page 5, paragraphs [0066]-[0067]; discloses that the information for each shopper is 
While Ettl discloses the concept of making bundled offers from various collected and continuously updated information, and updating the information after an offer has been declined, it is not specific that it automatically generates, by the bundle generator executing on the application server, a second bundle for the user, the second bundle including the first product and one or more of a second product, a first service, and a first discount, the second bundle generated based on the indication received from the user, the most recent product data, and the most recent merchant data specific to the user to whom the second bundle is offered. Additionally Ettl fails to disclose that it considers desired frequency to receive offers and system survey data specific to the user. 
	Parkyn, which like Ettl talks about presenting bundled offers to the user, teaches it is known to receive a rejection of an offer from a user and automatically generates, by the bundle generator executing on the application server, a second bundle for the user, 
	Parkyn additional teaches collecting and using system survey data specific to the user (Page 2, paragraph [0016]; teaches that is known for the vendor).
The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers.
The sole difference between the primary reference Ettl and the claimed subject matters is that the primary reference Ettl does not disclose that the system generates a subsequent or secondary offer to the user.
The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer 
It would have been obvious to one of ordinary skill in the art to include in the bundling system of Ettl the ability to make subsequent offers after the user declines the first offer as taught explicitly in Parkyn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Parkyn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl, the ability to make subsequent offers after the user declines the first offer as taught explicitly in Parkyn, for the purposes of increasing the chances to secure revenue. Since Ettl is continuously updating data in real-time for the purposes of maximizing profit and dynamically updating the data customer to customer, it would have been obvious that after receiving the decline of the offer from the customer to generate a secondary or updated offer to the customer based on updated information to increase the chances of securing revenue. As stated in Parkyn “If the offer is not accepted, revenue still can be secured through the iterative offerings”.
The combination fails to explicitly disclose that it considers the desired frequency of the user to receive offers.

The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers. The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified
The sole difference between the combination and the claimed subject matters is that the combination does not disclose that the system tracks and utilizes the desired frequency of the user to receive offers.

It would have been obvious to one of ordinary skill in the art to include in the bundling system of Ettl and Parkyn the ability to track and use the desired frequency of the user to receive offers as taught explicitly in Thomas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Thomas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl and Parkyn, with the ability to track and use the desired frequency of the user to receive offers as taught explicitly in Thomas, for the purposes of making offers while respecting the consumer. Since Parkyn already teaches determine the number of times an offer has been presented, it would have been obvious to collect and consider the user’s desired frequency to receive offers to ensure that the service is complying with the user’s desires and not trying the consumer’s patience as stated in Thomas.
	As per claim 21, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Parkyn further teaches transmitting a request to the merchant server to update user merchant data for the user based on the indication received in response to the first bundle transmitted to the user’s device (Page 1, paragraphs [0008]-[0009] and Page 2, paragraphs [0015]-[0024]; teaches that the 
	As per claim 22, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Parkyn further teaches wherein the indication includes a user preference for a service, a second product, a different quantity of the first product, or a different price for the first product bundled with the first product (Page 1, paragraphs [0008]-[0009] and Page 2, paragraphs [0015]-[0024]; teaches that the system can receive merchant data and customer data prior to offering the first bundle, specifically the data is updated prior to making the first offer. After makes the first offer the 
	As per claim 23, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Parkyn further teaches wherein in response to the rejection of the first bundle, automatically requesting input from a user regarding a desired change to the price, shipping, credits, bundle products, the second bundle automatically generated based on input received from the user in response to the requested input (Page 1, paragraphs [0008]-[0009] and Page 2, paragraphs [0015]-[0024]; teaches that the system can receive merchant data and customer data prior to offering the first bundle, specifically the data is updated prior to making the first offer. After makes the first offer the customer can either accept the offer or decline or reject the offer. This can 
	As per claim 24, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein automatically generating a first bundle is an automated process that is trained using machine learning over time (Page 4, paragraph [0046]; discloses that the system uses machine learning to adjust the probabilities and that this is done on a continuous basis. This is done from one customer to the next as shown in paragraph [0069] and as such would have been obvious to do for each subsequent offer or bundle which is made).
	Parkyn teaches where the system generates a first and second bundle based on the updated information (Page 1, paragraphs [0008]-[0009] and Page 2, paragraphs [0015]-[0024]; teaches that the system can receive merchant data and customer data 
	As per claim 25, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Parkyn further teaches using analytics to select a featured product to include in the second bundle (Page 2, paragraph [0022]; teaches that a number of factors go into selecting the offer which include “how often does the customer frequent the shop and how much does the customer typically spend, does the customer have time to shop for a better price, how many other customer have ordered the sporting event, what are competitors charging for the sporting event”), 
.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettl et al. (US 2017/0278173 A1) hereafter Ettl, in view of Parkyn (US 2004/0215524 A1) hereafter Parkyn, further in view of Thomas et al. (US 2005/0198175 A1) hereafter Thomas, further in view of Hanlon et al. (US 9,483,789 B1) hereafter Hanlon.
As per claim 8, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein at least one of the pluralities of bundles includes a benefit provided by a merchant (Page 3, paragraphs [0040]-[0042]; discloses that the benefit can include discounts on products offered by the merchant).
	Ettl however fails to explicitly state benefits are provided by a second merchant.
	Hanlon, which like Ettl talks offering product bundles, teaches it is known for the benefit to be provided by a second merchant (Col. 4, lines 14-25; teach that it is known for product bundles and offers to be provided not only from a merchant as done in Ettl but by a second merchant or third party as shown explicitly in Hanlon. Since Ettl 
	The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers. The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified. The Thomas reference establishes that it is known to collect and track the desired frequency of the user to receive offers.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the benefit is provided by a second merchant.
	The Hanlon reference shows that providing benefits from a secondary merchant and this technique was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Hanlon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl, Parkyn and Thomas, with benefits being provided by a second merchant as taught by Hanlon, for the purposes of expanding inventory and providing the consumers with additional options. Since Ettl establishes it is known to provide a website interface for product bundles it would have been obvious for that information to be provided by the merchant or in the case of the merchant hosting other vendors in a market place for the merchant to be a second merchant or third party. This would allow the system to market additional products and have increased inventory from multiple vendors through the same interface.
As per claim 19, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein at least one of the pluralities of bundles includes a benefit provided by a merchant (Page 3, paragraphs [0040]-[0042]; discloses that the benefit can include discounts on products offered by the merchant).
Ettl however fails to explicitly state benefits are provided by a second merchant.
	Hanlon, which like Ettl talks offering product bundles, teaches it is known for the benefit to be provided by a second merchant (Col. 4, lines 14-25; teach that it is known for product bundles and offers to be provided not only from a merchant as done in Ettl 
	The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers. The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified. The Thomas reference establishes that it is known to collect and track the desired frequency of the user to receive offers.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the benefit is provided by a second merchant.
	The Hanlon reference shows that providing benefits from a secondary merchant and this technique was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Hanlon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl, Parkyn and Thomas, with benefits being provided by a second merchant as taught by Hanlon, for the purposes of expanding inventory and providing the consumers with additional options. Since Ettl establishes it is known to provide a website interface for product bundles it would have been obvious for that information to be provided by the merchant or in the case of the merchant hosting other vendors in a market place for the merchant to be a second merchant or third party. This would allow the system to market additional products and have increased inventory from multiple vendors through the same interface.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettl et al. (US 2017/0278173 A1) hereafter Ettl, in view of Parkyn (US 2004/0215524 A1) hereafter Parkyn, further in view of Thomas et al. (US 2005/0198175 A1) hereafter Thomas, further in view of Wegner et al. (US 2016/0180421 A1) hereafter Wegner.
As per claim 9, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl however fails to explicitly disclose negotiating a purchase of the 
Wegner, which like Ettl talks about providing offers to consumers, teaches it is known to negotiate a purchase of the item of interest and at least one bundle with the user, wherein negotiating includes: receiving a counter-offer from a user in response to providing the user with one or more bundles on a real-time basis; transmitting a response to the user to indicate whether the counter-offer is acceptable on a real-time basis; and generating actions from the user either to continue negotiation, conclude a transaction or terminate the transaction, all on a real-time basis, wherein the entire negotiation set is personalized and optimized and is only known and available to the user and may not be available to other users or to the same user at a different time (Page 4, paragraph [0046]; teaches that the offers are individualized to each consumer. Page 4, paragraph [0051] and Page 5, paragraph [0052]; teaches that it is known to have a negotiation with the consumer, where an initial offer is presented similar to what is shown in Ettl. The user is then permitted to submit a counter-offer, the user response is submitted to the merchant server which can accept the counter offer, terminate the transaction or submit a counter to the counter offer. Page 4, paragraph [0047]; teaches 
The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers. The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified. The Thomas reference establishes that it is known to collect and track the desired frequency of the user to receive offers. 
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the system includes a negotiation involving a counter-offer.
	The Wegner reference shows that providing a negotiating system allowing for counter-offer was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the offer system by the merchant shown in Ettl, Parkyn 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Wegner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl, Parkyn and Thomas, with negotiations including a counter-offer as taught by Wegner, for the purposes of increasing the likelihood of sale. Since Ettl already provides the user with offers, it would have been obvious to allow the consumer to response with a counter offer. This would allow the system to increase the likelihood of a successful sale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettl et al. (US 2017/0278173 A1) hereafter Ettl, in view of Parkyn (US 2004/0215524 A1) hereafter Parkyn, further in view of Thomas et al. (US 2005/0198175 A1) hereafter Thomas, further in view of Powell (5,887,271) hereafter Powell.
As per claim 10, the combination of Ettl, Parkyn and Thomas teaches the above-enclosed invention, Ettl further discloses wherein the one or more bundles are provided to a user at a physical location through a display having an interface, the interface providing an indicator of one or more of the one or more bundles (Page 3, paragraphs [0036] and [0042]; discloses that the display includes one or more bundles and that this can be done on a kiosk at a physical location).

	Powell, which like Ettl talks about providing offers to the consumer for a product, teaches it is known to display on a kiosk similar to the one discussed in Ettl the ability to display an image of the physical location of merchant products being offered (Abstract and Figure 26; teaches it is known to include along with the offer an image of the physical location of both the consumer and the product to allow for the consumer to find the product easily. Since Ettl already discloses presenting offers using a Kiosk it would have been obvious in a physical retail environment to include the location of the consumer and the product to increase the ease at which the consumer is able to find the product).
	The primary reference Ettl discloses a product marketing interface, which bundles products together with discounts to entice customers to purchase the products. This is done using a model to increase revenue and balance inventory. Ettl establishes continuously updating information and dynamically using this updated information for multiple offers to various customers. The secondary reference Parkyn talks about a similar bundling system which provides a first bundled offered to the user, upon receiving a decline from the user for the offer the system updates the information and presents a second or subsequent offer which parameters which have been modified. The Thomas reference establishes that it is known to collect and track the desired frequency of the user to receive offers. However the combination does not explicitly disclose displaying an image of the location.

	It would have been obvious to one of ordinary skill in the art to include in the offer delivery system of Ettl, Parkyn and Thomas the ability to display the location information as taught by Powell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Powell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing bundles to consumers provided by Ettl, Parkyn and Thomas, with presenting the consumer with an image of the location as taught by Powell, for the purposes of assisting the user in locating the product they are offered. Since Ettl already discloses presenting offers using a Kiosk it would have been obvious in a physical retail environment to include the location of the consumer and the product to increase the ease at which the consumer is able to find the product.

Response to Arguments
Applicant's arguments filed July 5, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 10-14 of the remarks regarding the 101 rejections specifically that, “Under Steps 2A and 2B, the two-part Alice Corp, claim 1 is not directed to any of the judicial exceptions (i.e., a law of nature, a natural phenomenon, or an abstract idea). The recent Fed Cir decision in Enfish LLC v. Microsoft Corporation,_F.3d_(Fed. Cir. 2016) indicated that software claims should not be automatically deemed to be abstract ideas. Enfish, 11.”
	[quoting Enfish]
	“In addition, the Fed. Cir. in Enfish concluded that the correct inquiry for distinguishing patent eligible claims from abstract ideas is to determine whether the focus of the claims is on specific asserted improvement in the computer capabilities. Enfish, 11-12.”
	[quoting Enfish]
	“Similarly, the Office issued a memo on May 19, 2016 updating the subject matter eligibility analysis by referencing the Enfish decision and indicating that "when performing an analysis of whether a claim is directed to an abstract idea (Step 2A), examiners are to continue to determine if the claim recites (i.e., sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." May 19, 2016 Memo at page 2. The May 19, 2016, memo stressed that "The fact that a claim is directed to an improvement in computer-related technology can demonstrate that the claim does not recite a concept similar to previously identified abstract ideas. Id. Claim 1 does not resemble any of the claims that fall into the exception as listed on the Abstract Idea Examples published by the USPTO. On the contrary, claim 1 is directed to an improvement in computer-related technology and resembles those claims blessed by the Fed Circuit as being "significantly more" than an abstract idea and thus patentable subject matter under 35 USC §101. DDR Holdings, LLC v. Hotels.com.”
	“In particular, the patentable invention recited in claim 1 is directed to a system that prepares a fist bundle involving a first product for a user based on several types of user data and several types of merchant data, receives an indication from a user regarding the first bundle, and then automatically generates a second bundle for the user. The second bundle is based on the indication, the first product, and dynamically up to date merchant data and user data. The second bundle can include changes to the first product, additional products, or additional services, and is created automatically from the indication and up to date user data and merchant data. This invention solves the technical need for providing highly relevant offers and counteroffers to a user based on data that is ever-changing and distributed over several, separate servers (i.e., merchant server, user device, application server)”
	“According to the Court in DDR Holdings, an invention that is necessarily rooted in computer technology, such as internet technology, to overcome a problem specifically arising in the realm of computing recite "significantly more" for the purposes of determining whether the claims recite patentable subject matter under 35 USC §101. DDR Holdings, LLC v. Hotels.com.”
	“Similar to the claims held to recite patentable subject matter in DDR Holdings, claim 1 in the present application is necessarily rooted in computer technology, such as internet technology, to overcome problems of computer performance and network performance specifically arising in the realm of electronic commerce. Specifically, claims 1-20 are directed to efficiently receiving merchant data and product data from over a network by an application server, automatically processing the data to generate a 
	“In particular, the patentable invention recited in claim 1 is directed to a system that prepares a fist bundle involving a first product for a user based on several types of user data and several types of merchant data, receives an indication from a user regarding the first bundle, and then automatically generates a second bundle for the user. The second bundle is based on the indication, the first product, and dynamically up to date merchant data and user data. The second bundle can include changes to the first product, additional products, or additional services, and is created automatically from the indication and up to date user data and merchant data. This invention solves the technical need for providing highly relevant offers and counteroffers to a user based on data that is ever-changing and distributed over several, separate servers (i.e., merchant server, user device, application server)”
	“The innovation is more than a series of "mental steps" or "human actions." The present technology gathers up to date information from distributed servers and devices to dynamically generate the most relevant bundle for a user which is specific to that user at that point in time. Specific processing modules perform specific actions, communicating specific data between specific machines, to solve this technical problem with a technical solution. Processing the large amounts of data collected for merchants, from distributed sources, at multiple points in time when each bundle is generated would be overwhelming and impractical, with potentially hundreds of or thousands of possible data points.”

	“Because the claimed invention is necessarily rooted in computer technology, such as internet technology and using a network for online generation of bundle, to overcome a problem specifically arising in the realm of computing, the claims of the present application recite "significantly more" and therefore recite patentable subject matter as defined by 35 USC 101.”
	The Examiner respectfully disagrees.
As previously stated, the 101 rejection currently and previously establishes that the claims do in fact contain an abstract idea, which is they contain elements which directly recite product sales, which is a method of organizing human activity. While the applicant has alleged it does not resemble any of the claims that fall into the exceptions published by the USPTO, the list itself is not exhaustive but merely some of the possible examples. The applicant alleges that the claims are a direct improvement to the computer, however the claims themselves do not alter or change the computer in anyway. Rather they recite general functions related to the idea of bundling products for sale or making offers to customers. As noted in the 101 rejection the functions are generic in nature and outline concepts and data to be used in any possible way to 
While the applicant has alleged that the invention solves the “technical need for providing highly relevant offers and counteroffers to a user based on data that is ever-changing and distributed over several, separate servers (i.e., merchant, server, user device, application server)” this is merely an allegation rather than a showing that the claims actually provide a solution. That is the claims recite a general process which collects various information, and uses that information to make offers. Given the broad general nature of the claimed invention this can be any combination of these elements to achieve the end result of an offer. The relevancy of that offer cannot be established as there are no specifics to how the data is used to achieve the result. Rather this allows for any possible combination and does not establish that the final product is “highly relevant” at all. As such these elements are not considered to render the claims into a practical application.
	While the applicant has argued that the limitations of the claims are “necessarily rooted in computer technology” as noted in the 101 rejections the steps are generic functions of receiving data and display data, see MPEP 2106.05(g). The generation of the score and preparing of the bundles based on the scores are generic in nature. These limitations generally outline the end result and the type of data being used but not how the results are obtained. That is the applicant is merely executing software which establishes a score base the collected data but this score can be generated in any known manner. The preparing of the bundles again based on the scores but this can be done in any possible manner. As such these functions are mere instructions on 
	As for the claims being similar to the DDR Holdings case the Examiner has not been persuaded. The claimed limitations are not similar to the DDR Holdings case and as stated above the applicant is merely applying the abstract on a computer and as such the limitations are not necessarily rooted in the computer technology. Merely performing an abstract idea on the internet does not make the limitations of the claim necessarily rooted in the computer technology but rather merely leverages existing known technology to apply the abstract idea, which is bundling products.
	As far as the data being too large and the processing would be “overwhelming and impractical” and that there are “potentially hundreds of or thousands of possible data points”, the claims do not establish the scope of the data being collected or even present a manner of processing the data faster or more efficiently as the processing elements are generic in nature and merely establish the type of data being used. The computer in this case is merely processing the data faster which the purpose of the computer and the computer itself isn’t changed or altered in anyway.  As stated above, these functions are mere instructions on a computer, which is merely applying the exception of managing customer relationships on a computer, see MPEP 2106.05(f). Thus it is merely applying the abstract idea on a computer rather than being necessarily rooted in the computer technology. As previously stated, as for the large amount of data being collected, the volume of data does not make things less abstract, as this was discussed in Electric Power Group case. In that case the volume of data and the 
	As stated above the functions remain generic in nature without any specific explanation or showing of how the data is combined to achieve the result. Rather this is a broad idea of concept of possible data could be used to achieve the intended result. The fact is being done automatically still allows for a person to be pressing buttons and carrying out actions, the term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). Thus without expanding on how the server performs these specific tasks or even what the specific calculations are the claims are still considered to be merely an abstract idea.
As such these claims continue to be directed toward a broad generic abstract idea and the Examiner has not been persuaded. Therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 14-16 of the remarks regarding the art rejections specifically that, “Claims 1-7, 11-18, and 20 are rejected under 35 USC 102(a)(2) as being anticipated by U.S. patent publication 2017/0278173 (Ettl). Office Action, 7. The Applicant respectfully disagrees with the Examiner's interpretation of Solomon and submits that the claimed invention is not anticipated by Solomon.”
[quoting claim 1]
Ettle discloses a system wherein a consumer receives information from a merchant, and an initial product is selected based on an inventory expected profit-to-go value. The first product is selected and a signal is provided to a consumer. ¶ [0032]-[0042] Ettle further discloses that after calculating a customer preference distribution, a combination between personalized demand and association rules is determined. ¶ [0069].”
“The invention of claim 1 recites automatically providing, by a bundle generator executing on an application server, a first bundle, receiving an indication from a user device that the first bundle is rejected, automatically retrieving the most recent product data and merchant data specific to the user and the seller of the first bundle, and automatically generating, by the bundle generator, a second bundle that includes the first product and one or more of a second product, a first service, and a first discount. The invention also recites that the second bundle generated based on the indication received from the user, the most recent product data, and the most recent merchant data specific to the user to whom the second bundle is offered.”
“Ettle does disclosure or suggest providing a first bundle based on the product data and merchant data recited in claim 1. Ettle further does not disclosure or suggest receiving an indication from a user device that the first bundle is rejected, and then automatically retrieving the most up to date merchant and product data, and generating a second bundle based on the indication from the user device and the most up to date merchant and product data,”
“For at least these reasons, Ettle fails to anticipate each and every element of claim 1, and claim 1 is patentable over Ettle. Independent claims 11 and 20 include 
The Examiner respectfully disagrees.
As an initial matter the applicant states that “the claimed invention is not anticipated by Solomon” however the reference being used is Ettl and this appears to be a typo.
	As for Ettl not receiving a rejection from the user of the offer, the Examiner respectfully disagrees. Ettl Page 5, paragraph [0066]; discloses that the system can track when a user declines either a portion of the bundle or the entire bundle by buying nothing at all. As such Ettl does receive from the user a rejection or declining of the offer. The system then updates the information including the inventor for the next customer as shown in, Ettl Page 5, paragraphs [0066]-[0067]; discloses that the information for each shopper is individually computed and personalized for each shopper. Additionally the functions take into account when offers have been declined as this is used to update the inventory to determine which products were purchases if any. Page 6; paragraph [0069]; discloses that the information stored and utilized by the system is updated from customer to customer and is updated dynamically. Page 6; paragraph [0070]; discloses that before a recommendation can be made and offered to the customer the system needs to determine profits and consider inventory levels. From this each time a product is sold or not sold the system automatically retrieves the most 
	While Ettl does discuss receiving a rejection, it is not specific that the system automatically generates a secondary or subsequent offer based on that rejection. The Examiner has provided the Parkyn reference to establish it is known to update the information, collect more information and make a second or even more offers to the customer. This is done as shown in Parkyn to increase the chances for revenue. 
	As for Ettl not receiving the product data and merchant data as recited in claim 1, the applicant has not stated any specifics as to what Ettl does not disclose, the Examiner notes that Ettl Page 3, paragraph [0036]; discloses that the user browser history in that it tracks the users online activity through their browsing of webpage. This also includes the navigation data specific to what the user is searching for and looking at by directing their personal computing device to a webpage. Page 3, paragraph [0037]; discloses that the system will also track their purchase history. Page 3, paragraph [0039]; discloses that the system also considers pricing information for products to determine profit of the bundles and current inventory levels. Ettl additionally discloses Page 3, paragraphs [0041] and [042]; discloses that product data is received from the merchant. Page 3, paragraph [0042]; discloses that the information can be received on an application on the user device. Page 7, paragraph [0082]; discloses that the entire invention can be carried out on a remote computer or server. Page 3, paragraphs [0041] and [0042]; disclose that the system considers the demographic information such as the type of customer which is the preferred or type of shopper typically interested in this product and bundle, the example “Age 25-30, frequent 
	 While Ettl does disclose various information being collected it is not specific as to including the “desired frequency of the user to receive offers”, the Examiner has provided the Thomas reference to establish that this practice is known and used to prevent the system from trying the customer’s patience. 
	As such the Examiner asserts that when combined the references read over the claims as currently written and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Ettle and, where appropriate, in further view of Hanlon, Wegner and Powell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2005/0228757 A1) discusses negotiating bundles, see paragraph [0033].
	Lee et al. (US 2007/0276730 A1) discusses comparing the rules of a bundle to the user, see paragraph [0073].
Mesaros (US 2013/0013385 A1) discusses using geography as well as bundling, see paragraph [0093].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	12/3/2021